Citation Nr: 0019946	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  94-48 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease (DDD) and degenerative 
joint disease (DJD) of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a degenerative changes of the thoracic spine.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney-at-
Law


INTRODUCTION

The veteran had active service from July 1969 to January 
1972.  

This matter was last before the Board of Veterans' Appeals 
(Board) in October 1998, on appeal from a June 1997 rating 
decision of the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (the RO) that granted service 
connection for a disorder of the lumbar spine, rated 40 
percent disabling, and a disorder of the thoracic spine, 
rated 20 percent disabling.  The veteran appealed for higher 
ratings.  The Board's October 1998 decision denied higher 
evaluations for the lumbar and thoracic spine disorders.  

By order dated in December 1999 and pursuant to a joint 
motion to remand filed by the appellant and VA, the United 
States Court of Appeals for Veterans Claims (Court) remanded 
the appellant's claim for further development of the record 
and readjudication as to the 2 issues listed on the title 
page of this decision; the appeal as to the remaining issues 
was dismissed.  The joint motion specifically stated that the 
veteran is not pursuing four other issues that were decided 
in the Board's October 1998 decision.  Those issues were an 
increased evaluation for post-traumatic stress disorder 
(PTSD), an effective date earlier than March 18, 1993 for 
service connection for a disorder of the lumbar spine, an 
effective date earlier than March 18, 1993 for service 
connection for a disorder of the thoracic spine, and an 
effective date earlier than February 21, 1995 for a total 
rating based on individual unemployability due to service 
connected disabilities.  Those 4 issues are considered 
abandoned.  See Ford v. Gober, 10 Vet. App. 531, 535-536 
(1997); Degmetich v. Brown, 8 Vet. App. 208, 209 (1995).   

The joint motion stated that the Board had held in abeyance 
the issue of whether there was clear and unmistakable error 
in an April 1993 rating decision, as to the effective date of 
the grant of service connection for PTSD.  The Board notes 
that the October 1998 decision also denied this issue on the 
merits.  The Board did hold in abeyance the veteran's 
representative's request for a review of a May 1987 decision 
by the Board which denied the veteran's claim for service 
connection for a back disability.  The Board noted in its 
decision that this matter would be deferred pending 
completion of the rulemaking process.  Since those 
regulations have now been finalized, the Board may proceed on 
this matter.  This request, however, will be the subject of a 
separate decision.     


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veteran asserts that a higher rating is warranted for his 
lumbar and thoracic spine disabilities, primarily due to 
pain.  It is noted that the joint motion indicated that the 
Board failed to adequately consider and discuss the 
principles in DeLuca v. Brown, 8 Vet. App. 202-204 (1995), 
and 38 C.F.R. §§ 4.40, 4.45 (1999), particularly in relation 
to the veteran's own statements about the effects of pain.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records of 
treatment for his lumbar and thoracic 
spine disabilities.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his DDD and DJD of 
the lumbar spine and degenerative changes 
of the thoracic spine.  Any further 
indicated special studies should be 
conducted.  The claims file, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report in this 
regard.  It is required that the examiner 
provide explicit responses to the 
following questions:

(a) Do the service-connected 
disabilities of the lumbar and 
thoracic spine involve only the joint 
structure, or do they also involve 
the muscles and nerves?

(b) Do the service-connected 
disabilities of the lumbar and 
thoracic spine cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected lumbar and thoracic spine 
disabilities, the presence or absence 
of changes in condition of the skin 
indicative of disease due to the 
service-connected disabilities, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected 
disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected disabilities, and if such 
overlap exists, the degree to which 
the nonservice-connected problem 
creates functional impairment caused 
by the service-connected 
disabilities.  

If the functional impairment by the 
nonservice-connected problem cannot 
be dissociated, the examiner should 
so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for DDD and DJD of 
the lumbar spine and degenerative changes 
of the thoracic spine with application of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The RO should also document 
its consideration of the applicability of 
the criteria under 38 C.F.R. 
§ 3.321(b)(1).  The RO should consider 
the applicability of "staged ratings" 
per Fenderson v. West, 12 Vet. App. 119 
(1999) when making a determination in 
this case.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for any scheduled examinations may result in the 
denial of the higher rating claim.  38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

